 

Exhibit 10.6

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of April 21, 2015,
by and among Attitude Beer Holding Co, a Delaware corporation (“ABH”), Attitude
Drinks, Inc. (“ADI” and together with ABH the “Debtors”), Alpha Capital Anstalt
(“Alpha”) and Tarpon Bay Partners LLC (“Tarpon” and together with Alpha the
“Investors” and together with the Debtors, the “Parties”).

 

WHEREAS, pursuant to that certain securities purchase agreement dated December
24, 2014 (the “SPA”) ABH issued to the Investors, notes set forth on Schedule A
(the “ABH Notes”);

 

WHEREAS, pursuant to that certain security agreement dated December 24, 2014
(the “Security Agreement”) ABH issued to Tarpon, as collateral agent on behalf
of the Investors a security interest in all the assets of ABH (the “Security
Interest”);

 

WHEREAS, pursuant to that certain guaranty dated December 24, 2014 (the
“Guaranty”) ADI guaranteed ABH’s obligations under the Notes;

 

WHEREAS, pursuant to that certain asset purchase agreement of even date herewith
(the “APA”) ADI and the Investors sold to Harrison Vickers and Waterman Inc., a
Nevada corporation (the “HVW”) all the outstanding shares of ABH so that ABH
shall become a fully owned subsidiary of HVW;

 

WHEREAS, pursuant to the APA, ADI was issued 53,750 shares Series B Preferred
Shares issued by HVW (the “Series B Shares”);

 

WHEREAS, pursuant to the APA, HVW issued to the Investors, notes set forth on
Schedule A (the “HVW Notes”);

 

WHEREAS, pursuant to that certain purchase agreement of even date herewith (the
“PA”) HVW Holdings LLC (the “Seller”) sold to ADI 87,990,000 shares of HVW’s
common stock (the “Common Shares”);

 

NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement and the APA, the Parties, intending to
be legally bound, agree as follows:

 

1.     Guaranties. The Debtors will guaranty the HVW Notes pursuant to a
guaranty in the form annexed hereto as Exhibit A (the “HVW Guaranties”).

 

2.     ABH Security Interest. The obligations of ABH under its HVW Guaranty will
be secured under Security Agreement.

 

- 1 -

 

 

3.    ADI Stock Pledge. The obligations of ADI under its HVW Guaranty will be
secured by as pledge of its ownership of the Series B Shares and Common Shares
pursuant to the stock pledge agreement annexed hereto as Exhibit B (the
“Pledge”).

 

4.    ABH Notes. Upon the delivery of the executed HVW Guaranties the Investors
will cancel ABH’s obligations under the ABH Notes and the ABH Notes will be
deemed satisfied.

 

5.    Representations and Warranties of the Debtors. The Debtors hereby
represent and warrants to the Investor as of the date hereof as follows:

 

(a)     Organization and Standing. Each Debtor is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Delaware, and
is in good standing under such laws. The Debtors have all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted.

 

(b)     Corporate Power. The Debtors have all requisite legal and corporate
power and authority to execute and deliver this Agreement and to carry out and
perform their obligations under the terms of this Agreement and the transactions
contemplated hereby.

 

(c)     Authorization. All corporate action on the part of the Debtors, their
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of the
Debtors’ obligations hereunder have been taken. This Agreement has been duly
executed by the Debtors and constitutes valid and legally binding obligations of
the Debtors, enforceable against the Debtors in accordance with their respective
terms, subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

 

6.    Representations and Warranties of all the Investor. Each Investor, for
itself only, hereby represents and warrants as of the date hereof to the Debtors
as follows:

 

(a)     Organization and Standing. The Investor is either an individual or an
entity duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.

 

(b)     Corporate Power. The Investor has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement and to carry out and perform its obligations under the terms of
this Agreement and the transactions contemplated hereby.

 

(c)     Investor Status. The Investor is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act. The Investor is not required to be registered as a broker-dealer
under Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

- 2 -

 

 

7.    Miscellaneous.

 

(a)     Entire Agreement. This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.

 

(b)     Notices. All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall occur first. The addresses for such
communications shall be: (i) if to the ADI or ABH to c/o Attitude Drinks, Inc.,
712 US Highway 1, Suite 200, North Palm Beach, FL 33408, Attn: Roy Warren, CEO,
Fax: (800) 799–5053 and (ii) if to the Investors, to the address and fax number
as indicated on Schedule A, attached hereto.

 

(c)     Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investor, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver with respect to any provision, condition or requirement of this Agreement
shall be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

(d)     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

(e)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.

 

(f)     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

- 3 -

 

 

(g)     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principals of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.

 

(h)     Survival. The representations and warranties contained herein shall
survive the Closing for the applicable statute of limitations.

 

(i)     Execution. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement,
it being understood that the parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.

 

(j)     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(k)     Independent Nature of Investor’ Obligations and Rights. The obligations
of the Investors hereunder are several and not joint with the obligations, and
no Investor shall be responsible in any way for the performance or
non-performance of the obligations of any other Investor. Nothing contained
herein and no action taken by any Investor hereto shall be deemed to constitute
the Investors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Investors are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated hereby.

 

- 4 -

 

 

(l)     Construction. The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto. This Agreement shall be construed
according to its fair meaning and not strictly for or against any party. The
word “including” shall be construed to include the words “without limitation.”
In this Agreement, unless the context otherwise requires, references to the
singular shall include the plural and vice versa.

 

(m)     WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRAIL BY JURY.

 

[Remainder of page intentionally left blank]

 

- 5 -

 

 

     IN WITNESS WHEREOF, the parties have caused this Exchange Agreement to be
duly executed and delivered as of the date and year first written above.

 

DEBTORS

 

Attitude Beer Holding Co   Attitude Drinks, Inc.       /s/ Roy Warren   /s/ Roy
Warren By: Roy Warren   By: Roy Warren Its: President   Its: President

 

INVESTORS

 

Alpha Capital Anstalt   Tarpon Bay Partners LLC       /s/ Konrad Ackermann   /s/
Stephen M. Hicks By: Konrad Ackermann   By: Stephen M. Hicks Its: Director  
Its: Managing Member

 

 

 

 

SCHEDULE A

 

Date  Alpha   Tarpon  12/24/2014  $246,187.50   $91,062.50  1/24/2015 
$225,000.00   $75,000.00  2/24/2015  $225,000.00   $75,000.00  2/24/2015 
$200,437.50   $66,812.50  4/21/2015  $75,000.00   $25,000.00  Total 
$971,625.00   $332,875.00 

 

 

 